Case 1:19-cv-09861-GBD Document 20 Filed 05/18/20 Page 1 of 1

KA DENTONS Timothy J. Straub Dentons US LLP
Managing Associate 1221 Avenue of the Americas

New York, NY 10020-1089

timothy .straub@dentons.com United States

D +1212 768 6821

* Salans FMC SNR Denton McKenna Long
dentons.com

 

 

May 15, 2020

VIA ECF

  
 

 

The Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pear! Street, Courtroom 11A
New York, New York 10007

Re: Mendez v. Applebee's Restaurants LLC: Case No. 1:19-cv-09861-GBD

Dear Judge Daniels:

We represent defendant Applebee's Restaurants LLC (“Defendant”) in the above-referenced matter.
Together with Plaintiff's counsel, we jointly and respectfully move this Court to stay all case deadlines in
this action for forty five (45) days.

The requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation and use of judicial resources. Once these efforts
are complete, the parties promptly will file a stipulation of voluntary dismissal.

We thank the Court for its courtesies and consideration.

Respectfully submitted,

/s/ Timothy J. Straub
Timothy J. Straub

cc: All counsel of record (by ECF)

 

 
